UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7160


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RUDOLPH VALENTINO MURRAY, a/k/a Trini, a/k/a Rudy,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:97-cr-00025-AWA-1)


Submitted:   September 11, 2012          Decided:   September 14, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rudolph Valentino Murray, Appellant Pro Se.       Laura Marie
Everhart, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rudolph Valentino Murray appeals the district court’s

order denying his motion seeking a reduction of sentence under

18 U.S.C. § 3582(c) (2006).            We have reviewed the record and

find no reversible error, given that Murray is ineligible for

the    reduction   that   he   seeks.         Accordingly,    we     affirm   the

judgment of the district court.               United States v. Murray, No.

2:97-cr-00025-AWA-1 (E.D. Va. May 31, 2012).                 We dispense with

oral    argument   because     the    facts    and   legal    contentions     are

adequately    presented   in    the    materials     before    the    court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2